DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments (3/1/21 Remarks: page 3, line 9 – page 4, line 9) with respect to the rejections of claim 1 under 35 USC §102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC §112.
Applicant's arguments (3/1/21 Remarks: page 4, lines 10-24) with respect to the rejections of claim 2 under 35 USC §102 have been fully considered but they are not persuasive.
Applicant argues (3/1/21 Remarks: page 4, lines 10-24) that the present invention is directed to simulation and generating proof of a print, whereas the Dalal reference is directed to estimating the color of a coated print based on a measurement of an uncoated print.
However, it is not clear which specific recited elements of claim 2 definitively differentiate the two described arrangements of simulating an output prior to conducting a post-printing operation (the claimed process of determining a proof image before the post-printing operation of conducting a full 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “a real color space in dimensions of output channels greater than three” (claim 1, lines 5-6) defines the recited “real color space” as having a dimensionality greater than three; however, the phrase “real 3D color space” (claim 1, lines 11-12 & 14) defines the recited “real color space” as having a dimensionality equal to three.
The phrase “printing a source file in dimensions of output channels greater than three and subsequently obtaining colors in 3D real-time color measurement to establish a print space, said 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Dalal (US 8390882).
Claim 2: A computer implemented method for establishing a proof before a post-printing operation (PPO), comprising:
a processor defining a link between a color space before said PPO and a color space after said PPO (Dalal column 11, lines 33-47, processor correlating coated and uncoated sample print color values) by measuring a printing sample before said PPO and after said PPO and obtaining a measurement that represents a difference between measuring the printing sample before said PPO and measuring the printing sample after said PPO (Dalal column 7, lines 48-67 and column 10, lines 26-29, constants XG, YG, and ZG representing differences between coated and uncoated print samples);
said processor applying a colorimetric function to said measurement to simulate in a phase before said PPO a (Dalal column 7, lines 48-67, equations representing colorimetric function relating pre-coating and post-coating color values); and
said processor modifying said color space before said PPO in accordance with said colorimetric function, thereby applying said link to interpolate values in said color space after said PPO (Dalal column 9, lines 1-12, linear fit).
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.

/Stephen M Brinich/
Examiner, Art Unit 2663